Exhibit 10.8

MOTOROLA MOBILITY HOLDINGS, INC.

GLOBAL AWARD AGREEMENT

For the

Motorola Mobility Holdings, Inc. 2011 Incentive Compensation Plan

Terms and Conditions Related to Non-Qualified Employee Stock Options

 

        Participant:  

Sanjay K. Jha

   Date of Expiration:  

January 28, 2021

    Commerce ID#:  

 

   Number of Options:  

2,869,131

    Date of Grant:  

January 28, 2011

   Exercise Price:  

$29.59

Motorola Mobility Holdings, Inc. (“the Company”) is pleased to grant you options
to purchase shares of the Company’s Common Stock (“Shares”) under the Motorola
Mobility Holdings, Inc. 2011 Incentive Compensation Plan (the “Plan”). The
number of options (“Options”) awarded to you and the Exercise Price per Option,
which is the Fair Market Value on the Date of Grant, are stated above. Each
Option entitles you to purchase one Share on the terms described below in this
Award Agreement (the “Award Agreement”), and in the Plan.

Vesting Schedule

 

Vesting Date   

Percentage of Options

that Vest

The later to occur of (x) the “Milestone Date” as defined below, and (y)
January 28, 2012.   

33 1/3%

(rounded to the nearest whole share)

The later to occur of (x) the Milestone Date and (y) January 28, 2013.   

33 1/3%

(rounded to the nearest whole share)

The later to occur of (x) the Milestone Date and (y) January 28, 2014.   
Remainder

 

 

1.           Vesting and Exercisability

You cannot exercise the Options until they have vested.

 

a. Regular Vesting – The Options will vest in accordance with the above schedule
(provided that you remain in the employment of the Company through each such
vesting date, and subject to the other terms hereof).

 

b. Special Vesting – You may be subject to the Special Vesting Dates described
below if your employment or service with the Company or an Affiliate terminates.

 

c. Exercisability – You may exercise Options at any time after they vest and
before they expire as described below.

2.            Expiration

All Options expire on the earlier of (a) the Date of Expiration as stated above
or (b) any of the Special Expiration Dates described below. As an administrative
matter, the vested portion of the Options may be exercised only until the close
of the NYSE on the Expiration Date or, as applicable the Special Expiration
Date, or, if such date

 

-1-



--------------------------------------------------------------------------------

is not a trading day on the NYSE, the last trading day before such date. Any
later attempt to exercise the Options will not be honored as once an Option
expires, you no longer have the right to exercise it.

3.           Special Vesting Dates and Special Expiration Dates

There are events that cause your Options to vest sooner than the Regular Vesting
schedule discussed above or to expire sooner than the Date of Expiration as
stated above. Those events are as follows:

 

a. Disability – If your employment or service with the Company or an Affiliate
is terminated because of your “Disability” (within the meaning of the Employment
Agreement, as defined in Section 6 below), Options that are not vested will
automatically become fully vested upon your termination of employment or
service, regardless of whether or not the Milestone Date has occurred. All your
Options will then expire on the earlier of the first anniversary of your
termination of employment or service because of your Disability or the Date of
Expiration stated above. Until that time, the Options will be exercisable by you
or, with evidence acceptable to the Company, your guardian or legal
representative.

 

b. Death – If your employment or service with the Company or an Affiliate is
terminated because of your death, Options that are not vested will automatically
become fully vested upon your death, regardless of whether or not the Milestone
Date has occurred. All your Options will then expire on the earlier of the first
anniversary of your death or the Date of Expiration stated above. Until that
time, with written proof of death and inheritance, the Options will be
exercisable by your legal representative, legatees or distributees.

 

c. Termination of Employment or Service for any Other Reason than Described
Above – If your employment or service with the Company or an Affiliate
terminates for any reason other than Disability or death (as addressed above),
including voluntary resignation of your employment or service, then the vesting
or forfeiture of your Options shall be determined, upon such termination of your
employment, under the provisions of your Employment Agreement that are
applicable to your “MDB Public Stock Option” (as defined in Section 3(b)(iii)(I)
of the Employment Agreement).

4.           Leave of Absence

If you take a leave of absence from the Company or an Affiliate that your
employer has approved in writing in accordance with your employer’s Leave of
Absence Policy and from which you have a right to return to work, as determined
by the Company (“Leave of Absence”), the following will apply:

 

a. Vesting of Options – Options will continue to vest in accordance with the
vesting schedule set forth above.

 

b. Exercising Options – You may exercise Options that are vested or that vest
during the Leave of Absence.

 

c. Effect of Leave of Absence – If your employment or service is terminated
during the Leave of Absence, the treatment of your Options will be determined as
described under “Special Vesting Dates and Special Expiration Dates” above.

5.           Other Terms

 

a.

Method of Exercising – You must follow the procedures for exercising options
established by the Company from time to time. At the time of exercise, you must
pay the Exercise Price for all of the Options being exercised and any applicable
Tax-Related Items (as defined below) that are required to be withheld by the
Company or an Affiliate in connection with the exercise. Options may not be
exercised

 

-2-



--------------------------------------------------------------------------------

 

for less than 50 Shares unless the number of Shares represented by the vested
portion of the Option is less than 50 Shares, in which case the Option must be
exercised for the full number of whole Shares then subject to the vested portion
of the Option.

 

b. Transferability – Unless the Committee provides otherwise, Options are not
transferable other than by will or the laws of descent and distribution.

 

c. Tax Withholding – Regardless of any action that the Company or your employer
(the “Employer”) takes with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax-related items related to your
participation in the Plan (“Tax-Related Items”), you acknowledge that the
ultimate liability for all Tax-Related Items is and remains your responsibility
and may exceed the amount actually withheld by the Company or the Employer. The
parties agree that taxes imposed under Section 409A of the Code do not
constitute “Tax-Related Items” and that no inferences should be drawn from this
Agreement with respect to liability for paying any taxes due under Section 409A.
You further acknowledge that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Options, including, without limitation, the
grant, vesting, or exercise of the Options, the issuance of Shares upon exercise
of the Options, the subsequent sale of Shares acquired pursuant to such issuance
and the receipt of any dividends; and (ii) do not commit to and are under no
obligation to structure the terms of the grant or any aspect of the Options to
reduce or eliminate your liability for Tax-Related Items or achieve any
particular tax result. Furthermore, if you become subject to tax in more than
one jurisdiction between the Date of Grant and the date of any relevant tax
withholding event, you acknowledge that the Company and/or the Employer (or
former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.

 

     Prior to any relevant tax withholding event, you will pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
Tax-Related Items. In this regard, you may satisfy any obligation for
Tax-Related Items by electing to have the plan administrator retain Shares to be
issued upon exercise of the Option having a fair market value on the date of
exercise equal to the minimum amount to be withheld. In the absence of your
election, you authorize the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy the obligations with regard to all
Tax-Related items by one or a combination of the following:

 

  (i) withholding from any wages or other cash compensation paid to you by the
Company and/or the Employer; or

 

  (ii) withholding from proceeds of the sale of Shares acquired upon exercise of
the Options, either through a voluntary sale or through a mandatory sale
arranged by the Company (on your behalf pursuant to this authorization).

 

     To avoid negative accounting treatment, the Company may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the obligation for Tax-Related
Items is satisfied by withholding in Shares, you are deemed, for tax purposes,
to have been issued the full number of Shares subject to the exercised Options,
notwithstanding that a number of the Shares is held back solely for the purpose
of paying the Tax-Related Items due as a result of any aspect of your
participation in the Plan.

 

     You shall pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold or account
for as a result of your participation in the Plan that cannot be satisfied by
the means previously described. The Company may refuse to issue or deliver the
Shares or the proceeds of the sale of Shares if you fail to comply with your
obligations in connection with the Tax-Related Items.

 

-3-



--------------------------------------------------------------------------------

6.           Definition of Terms

Any capitalized terms used herein that are not otherwise defined below or
elsewhere in this Award Agreement shall have the meaning provided under the
Plan.

“Employment Agreement” means the employment agreement that you and the Company
first entered into on August 4, 2008 and thereafter amended from time to time.

“Milestone Date” means the date on which the average closing price of Common
Stock for any fifteen consecutive trading days is 110% or greater than the
average closing price of the Common Stock for the first fifteen trading days
following January 4, 2011 (including the closing price of Common Stock on
January 4, 2011). For purposes of this paragraph, closing prices of Common Stock
will be as reported for the New York Stock Exchange-Composite Transactions in
the Wall Street Journal, Midwest Edition, at www.online.wsj.com.

7.           Consent to Transfer Personal Data

By accepting the Options, you voluntarily acknowledge and consent to the
collection, use, processing and transfer of personal data, in electronic or
other form, as described in this Award Agreement. You are not obliged to consent
to such collection, use, processing and transfer of personal data. However,
failure to provide the consent may affect your ability to participate in the
Plan. The Company, its Affiliates and your Employer hold certain personal
information about you, that may include your name, home address and telephone
number, date of birth, social security number or other employee identification
number, salary, salary grade, hire date, nationality, job title, any shares of
stock held in the Company, or details of all options or any other entitlement to
shares of stock awarded, canceled, purchased, vested, or unvested, for the
exclusive purpose of implementing, administering, and managing the Plan
(“Data”). The Company and/or its Affiliates will transfer Data amongst
themselves as necessary for the purpose of implementation, administration and
management of your participation in the Plan, and the Company and/or any of its
Affiliates may each further transfer Data to any third parties assisting the
Company in the implementation, administration and management of the Plan. These
recipients may be located throughout the world, including the United States and
the recipients’ country may have different data privacy laws and protections
from your country. You authorize the Data recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of Shares on your
behalf to a broker or other third party with whom you may elect to deposit any
Shares acquired pursuant to the Plan. You may request a list with the names and
addresses of any potential recipients of the Data by contacting your local human
resources representative or the Company. You may, at any time, review Data,
require any necessary amendments to it or withdraw the consents herein in
writing, in any case without cost, by contacting your local human resources
representative or the Company; however, withdrawing your consent may affect your
ability to participate in the Plan.

8.           Acknowledgement of Discretionary Nature of the Plan; No Vested
Rights

By accepting the Options, you acknowledge, understand, and agree that: (a) the
Plan is established voluntarily by the Company, is discretionary in nature, and
may be modified, amended, suspended or terminated by the Company at any time;
(b) the grant of the Options is voluntary and occasional and does not create any
contractual or other right to receive future option grants, or benefits in lieu
of Options, even if options have been granted repeatedly in the past; (c) all
decisions with respect to future option grants, if any, will be at the sole
discretion of the Company; (d) your acceptance of the Options and participation
under the Plan is voluntary; (e) your participation in the Plan shall not create
a right to further employment with the Employer and shall not interfere with the
ability of the Employer to terminate your employment at any time pursuant to the
terms of your Employment Agreement; (f) the Option and your participation in the
Plan shall not be interpreted to form an employment contract or relationship
with the Company or any Affiliate; and (g) subject to any rights you have

 

-4-



--------------------------------------------------------------------------------

under your Employment Agreement, no claim or entitlement to compensation or
damages shall arise from forfeiture of any portion of the Options and/or
shortening of the period within which to exercise any vested portion of the
Options resulting from termination of your employment by the Company or the
Employer (for any reason whatsoever and regardless of whether in breach of local
labor laws) except to the extent that such forfeiture or shortening would be in
breach of your Employment Agreement or this Award Agreement (disregarding this
paragraph).

9.           No Relation to Other Benefits/Termination Indemnities

Except as otherwise provided under the Employment Agreement, the Options and the
Shares subject to the Options are not part of normal or expected compensation or
salary for any purpose, including, without limitation, calculating any
severance, resignation, termination, redundancy, dismissal, end-of-service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments, notwithstanding any provision of any compensation,
insurance agreement or benefit plan to the contrary. Further, the Options and
the Shares subject to the Options are not intended to replace any pension
rights.

10.           No Advice Regarding Grant

The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding your participation in the Plan, or
your acquisition or sale of the Shares underlying the Options. You should note
that the future value of the Shares underlying the Options is unknown. If the
Shares do not increase in value, the Options will have no value and if you
obtain Shares upon exercise of the Options, the value of those Shares may
increase or decrease, including below the Exercise Price. You are hereby advised
to consult with your own personal tax, legal, and financial advisors regarding
your participation in the Plan before taking any action related to the Plan.

11.           Electronic Delivery

The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means. You hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.

12.           Imposition of Other Requirements

Subject to the Employment Agreement, the Company reserves the right to impose
other requirements on your participation in the Plan, on the Options and on any
Shares received under the Plan, to the extent the Company determines it is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan, and to require you to sign any additional agreements
or undertakings that may be necessary to accomplish the foregoing.

13.           Severability

The provisions of this Award Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions nevertheless shall be binding and enforceable.

14.           Governing Law and Choice of Venue

This Award Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware U.S.A., without regard to the
provisions governing conflict of laws. Any and all disputes relating to,
concerning or arising from this Award Agreement, or relating to, concerning or
arising from the relationship

 

-5-



--------------------------------------------------------------------------------

between the parties evidenced by the Award or this Award Agreement, shall be
brought and heard exclusively in the United States District Court for the
District of Delaware or the Delaware Superior Court, New Castle County. Each of
the parties hereby represents and agrees that such party is subject to the
personal jurisdiction of said courts; hereby irrevocably consents to the
jurisdiction of such courts in any legal or equitable proceedings related to,
concerning or arising from such dispute; and waives, to the fullest extent
permitted by law, any objection which such party may now or hereafter have that
the laying of the venue of any legal or equitable proceedings related to,
concerning or arising from such dispute which is brought in such courts is
improper or that such proceedings have been brought in an inconvenient forum.

15.           Acceptance of Terms and Conditions

By accepting the Options, you agree to be bound by the terms and conditions of
the Award Agreement, the Plan, any and all rules and regulations established by
the Company in connection with Awards issued under the Plan, and any additional
covenants or promises the Company may require (subject to the terms of your
Employment Agreement) as a condition of the grant.

16.           Other Information about Your Options and the Plan

You can find other information about your Options, the Plan and Prospectus of
the Plan on the Company’s website http://my.mot-mobility.com/go/EquityAwards. If
you do not have access to the website, please send your request to Equity
Administration at, 6450 Sequence Drive, San Diego, CA 92121 or email:
EQUITYADMIN@Motorola.com to request Plan documents.

 

 

   

 

   

Sanjay K. Jha

    Date         Signature     Printed Name        

 

 

-6-